Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10901529. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus cover the species. 
17122999
10901529
1. An integrated circuit, comprising: digital signal processing circuitry, which, in operation, determines a device-carry-position of a plurality of device-carry positions based on accelerometer data; sets one or more double-tap detection parameters based on the determined device-carry-position; detects double-taps based on double-tap detection logic, wherein the double-tap detection logic uses at least one of the one or more double-tap detection parameters set based on the determined device-carry-position to detect double-taps; and generates a control signal in response to detection of a double tap; and an interface coupled to the digital signal processing circuitry, which, in operation, transmits the control signal, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface and a second position indicating hand-held.
1. A device, comprising: digital signal processing circuitry, which, in operation, determines a device-carry-position of a plurality of device-carry positions based on accelerometer data; sets one or more double-tap detection parameters based on the determined device-carry-position; detects double-taps based on double-tap detection logic, wherein the double-tap detection logic uses at least one of the one or more double-tap detection parameters set based on the determined device-carry-position to detect double-taps; and generates a control signal in response to detection of a double tap; and an interface coupled to the digital signal processing circuitry, which, in operation, transmits the control signal, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface and a second position indicating hand-held.
	11. A system, comprising: one or more processing cores, which in operation, process digital data; and an integrated circuit, communicatively coupled to the one or more processing cores, the integrated circuit including: an accelerometer, which, in operation, generates accelerometer data; and digital signal processing circuitry communicatively coupled to the accelerometer, wherein the digital signal processing circuitry, in operation: determines a device-carry-position of a plurality of device-carry-positions based on the accelerometer data; sets one or more double-tap detection parameters based on the determined device-carry-position; detects double-taps based on double-tap detection logic, wherein the double-tap detection logic uses at least one of the one or more double-tap detection parameters set based on the determined device-carry-position to detect double-taps; and generates a control signal in response to detection of a double tap, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface and a second position indicating hand-held.
13. A system, comprising: one or more processing cores, which in operation, process digital data; and a sensor, communicatively coupled to the one or more processing cores, the sensor including: an accelerometer, which, in operation, generates accelerometer data; and digital signal processing circuitry communicatively coupled to the accelerometer, wherein the digital signal processing circuitry, in operation: determines a device-carry-position of a plurality of device-carry-positions based on the accelerometer data; sets one or more double-tap detection parameters based on the determined device-carry-position; detects double-taps based on double-tap detection logic, wherein the double-tap detection logic uses at least one of the one or more double-tap detection parameters set based on the determined device-carry-position to detect double-taps; and generates a control signal in response to detection of a double tap, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface and a second position indicating hand-held.
2. The integrated circuit of claim 1, comprising: an accelerometer, which, in operation, generates the accelerometer data.
3. The integrated circuit of claim 2 wherein the accelerometer is a three-axis accelerometer which, in operation, outputs an acceleration signal of each axis.
4. The integrated circuit of claim 1, comprising: a filter, which, in operation, filters the accelerometer data.
5. The integrated circuit of claim 1 wherein the one or more double-tap detection parameters comprise one or more threshold magnitudes.
6. The integrated circuit of claim 1 wherein the one or more double-tap detection parameters comprise one or more magnitude ranges.
7. The integrated circuit of claim 1 wherein the one or more double-tap detection parameters comprise one or more window sizes.

2. The device of claim 1, comprising: an accelerometer, which, in operation, generates the accelerometer data.
3. The device of claim 2 wherein the accelerometer is a three-axis accelerometer which, in operation, outputs an acceleration signal of each axis.
4. The device of claim 1, comprising: a high-pass filter, which, in operation, filters the accelerometer data.
6. The device of claim 1 wherein the one or more double-tap detection parameters comprise one or more threshold magnitudes.
8. The device of claim 1 wherein the one or more double-tap detection parameters comprise one or more magnitude ranges.
9. The device of claim 1 wherein the one or more double-tap detection parameters comprise one or more window sizes.

12. The system of claim 11 wherein the accelerometer is a three-axis accelerometer which, in operation, outputs an acceleration signal of each axis.
13. The system of claim 11 wherein the control signal is an interrupt signal and the one or more processing cores, in operation, respond to the interrupt signal by initiating execution of an application.

	14. The system of claim 13 wherein the accelerometer is a three-axis accelerometer which, in operation, outputs an acceleration signal of each axis.
16. The system of claim 13 wherein the control signal is an interrupt signal and the one or more processing cores, in operation, respond to the interrupt signal by initiating execution of an application.









Claims 8-10 and 14-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 of U.S. Patent No. 10901529 in view of Nathan et al (2017/0139527).
17122990
10901529
17. A method, comprising: determining, using digital signal processing circuitry, a device-carry-position of a plurality of device-carry-positions based on accelerometer data; setting, using the digital signal processing circuitry, one or more double-tap detection parameters based on the determined device-carry-position; detecting, using the digital signal processing circuitry, double-taps based on double-tap detection logic, wherein the double-tap detection logic uses at least one of the one or more double-tap detection parameters set based on the determined device-carry position to detect double-taps; and generating, using the digital signal processing circuitry, a control signal in response to detection of a double tap, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface and a second position indicating hand-held, and the method comprises modifying a double-tap detection algorithm using machine learning techniques.
21. A method, comprising: determining, using digital signal processing circuitry, a device-carry-position of a plurality of device-carry-positions based on accelerometer data; setting, using the digital signal processing circuitry, one or more double-tap detection parameters based on the determined device-carry-position; detecting, using the digital signal processing circuitry, double-taps based on double-tap detection logic, wherein the double-tap detection logic uses at least one of the one or more double-tap detection parameters set based on the determined device-carry position to detect double-taps; and generating, using the digital signal processing circuitry, a control signal in response to detection of a double tap, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface and a second position indicating hand-held.
20. A non-transitory computer-readable medium having contents which cause digital signal processing circuitry to perform a method, the method comprising: determining a device-carry-position of a plurality of device-carry-positions based on accelerometer data; setting one or more double-tap detection parameters based on the determined device-carry-position; executing a double-tap detection routine, wherein the double-tap detection routine uses at least one of the one or more double-tap detection parameters set based on the determined device-carry-position to detect double-taps; and generating a control signal in response to detection of a double tap, wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface, a second position indicating hand-held, and a third position indicating resting on a soft surface, and the method comprises modifying the double-tap detection routine using machine learning techniques.
24. A non-transitory computer-readable medium having contents which cause digital signal processing circuitry to perform a method, the method comprising: determining a device-carry-position of a plurality of device-carry-positions based on accelerometer data; setting one or more double-tap detection parameters based on the determined device-carry-position; executing a detecting double-tap detection routine, wherein the double-tap detection routine uses at least one of the one or more double-tap detection parameters set based on the determined device-carry-position to detect double-taps; and generating a control signal in response to detection of a double tap wherein the plurality of device-carry-positions include a first position indicating resting on a hard surface, a second position indicating hand-held, and a third position indicating resting on a soft surface.
18. The method of claim 17 wherein the modifying the double-tap detection algorithm comprises adding a device-carry-position to the plurality of device-carry-positions.
19. The method claim 17 wherein the modifying the double-tap detection algorithm comprises modifying or adding double-tap-detection parameters to be set.

22. The method of claim 21 wherein the one or more double-tap detection parameters comprise one or more threshold magnitudes.
23. The method of claim 22 wherein the double-tap detection logic compares accelerometer data to the one or more threshold magnitudes.

21. The non-transitory computer-readable medium of claim 20 wherein the modifying the double-tap detection routine comprises adding a device-carry-position to the plurality of device-carry-positions.
22. The non-transitory computer-readable medium of claim 20 wherein the modifying the double-tap detection routine comprises modifying or adding double-tap-detection parameters to be set.
23. The non-transitory computer-readable medium of claim 20 wherein the contents comprise instruction which, when executed by the digital signal processing circuitry, cause the digital signal processing circuitry to perform the method.

25. The non-transitory computer-readable medium of claim 24 wherein the contents comprise instruction which, when executed by the digital signal processing circuitry, cause the digital signal processing circuitry to perform the method.
26. The non-transitory computer-readable medium of claim 24 wherein the one or more double-tap detection parameters comprise one or more threshold magnitudes which are different for different determined positions.
27. The method of claim 21 wherein the plurality of device-carry-positions include a third position indicating resting on a soft surface.
28. The device of claim 1 wherein the plurality of device-carry-positions include a third position indicating resting on a soft surface.
29. The device of claim 1 wherein the digital signal processing circuitry, in operation, determines additional position information.
30. The device of claim 29 wherein the additional position information includes an indication of whether the device is traveling










In regards to claim 8, ‘529 fails to teach the integrated circuit of claim 1 wherein the digital signal processing circuitry, in operation, modifies a double-tap detection algorithm employed by the double-tap detection logic using machine learning techniques.
	However, wherein a digital signal processing circuitry, in operation, modifies a detection algorithm employed by the detection logic using machine learning techniques. [202] Nathan. 
	It would have been obvious to one of ordinary skill in the art to modify the double tap detection of ‘529 to further include wherein a digital signal processing circuitry, in operation, modifies a detection algorithm employed by the detection logic using machine learning techniques as taught by Nathan to help with processing and remove noise. 

5.	In regards to claim 9, ‘529 in view of Nathan teaches the integrated circuit of claim 8 wherein the modifying the double-tap detection algorithm comprises adding a device-carry-position to the plurality of device-carry-positions (claim 20 and claim 27) ‘529.
In regards to claim 10, ‘529 in view of Nathan teaches integrated circuit of claim 8 wherein the modifying the double-tap detection algorithm comprises modifying or adding double-tap-detection parameters to be set [202] Nathan and claim 8 ‘529)..
In regards to claim 14, ‘529 in view of Nathan teaches, see rational of claim 8, system of claim 11 wherein the system, in operation, modifies a double-tap detection algorithm employed by the double-tap detection logic using machine learning techniques. [202] Nathan and claim 18. 
In regards to claim 15, ‘529 in view of Nathan teaches system of claim 14 wherein the modifying the double-tap detection algorithm comprises adding a device-carry-position to the plurality of device-carry-positions. (claim 20 and claim 27) ‘529.
In regards to claim 16, ‘529 in view of Nathan teaches system claim 14 wherein the modifying the double-tap detection algorithm comprises modifying or adding double-tap-detection parameters to be set. [202] Nathan and claim 8 ‘529).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694